[DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                           FILED
                                                                   U.S. COURT OF APPEALS
                        ------------------------------------------- ELEVENTH CIRCUIT
                                                                      FEBRUARY 20, 2008
                                     No. 07-11784
                                                                      THOMAS K. KAHN
                               Non-Argument Calendar
                                                                           CLERK
                        --------------------------------------------

                     BIA Nos. A78-602-248 & A78-602-249

PAULA LOPEZ,
JOHON JAVIER LOPEZ,
                                                         Petitioners,

                                          versus

U.S. ATTORNEY GENERAL,
                                                         Respondent.

              ----------------------------------------------------------------
                     Petition for Review of a Decision of the
                            Board of Immigration Appeals
              ----------------------------------------------------------------

                                 (February 20, 2008)

Before EDMONDSON, Chief Judge, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Paula Lopez and her husband Johon Javier Lopez (“the Lopezes”), natives

and citizens of Colombia, petition for review of the affirmance by the Board of
Immigration Appeals (“BIA”) of the decision of the Immigration Judge (“IJ”).

The decision denied asylum, withholding of removal, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (“CAT”).1 No reversible error has been shown; we deny

the petition.

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning,

we will review the IJ’s decision as well.” Id. We review factual determinations

that an alien is unentitled to relief under the substantial evidence test; and we

affirm the decision if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole. Forgue v. U.S. Attorney Gen., 401
F.3d 1282, 1286 (11th Cir. 2005). The substantial evidence test is “highly

deferential,” and we may reverse the decision below only if the evidence compels,

instead of merely supports, the conclusion that the IJ or BIA erred. Alim v.

Gonzales, 446 F.3d 1239, 1254 (11th Cir. 2006).



  1
    On appeal, the Lopezes challenge only the denial of withholding of removal, and thus, abandon
asylum and CAT relief claims. See Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th
Cir. 2005) (explaining that a petitioner abandons an issue by failing to offer argument on that issue).


                                                  2
          An alien seeking withholding of removal must show that his life or freedom

would more likely than not be threatened upon return to his country because of a

protected ground, such as political opinion. Mendoza v. U.S. Attorney Gen., 327
F.3d 1283, 1287 (11th Cir. 2003); see also 8 U.S.C. § 1231(b)(3)(A). Therefore,

an alien bears the burden of demonstrating that he more-likely-than-not would be

persecuted or tortured upon his return to his country of nationality. Mendoza,
327 F.3d at 1287. The alien may satisfy this burden by showing past persecution

on account of a protected ground.2 Id. An alien who has not shown past

persecution may still be entitled to withholding of removal if he can demonstrate a

future threat to his life or freedom on a protected ground. Id.; see also 8 C.F.R. §

208.16(b)(2).

          Here, the Lopezes asserted that they3 were active members of the Colombian

Liberal Party from 1996 until 1998, participating in community meetings and

developing health brigades. Because of their political activities, they were

threatened by the Jaime Bateman Canyon guerilla organization, a part of the


  2
   If the alien establishes past persecution in his country based on a protected ground, it is presumed
that his life or freedom would be threatened upon return to that country unless the government shows
by a preponderance of the evidence that, among other things, (1) the country’s conditions have
changed such that the alien’s life or freedom no longer would be threatened; or (2) it would be
reasonable for the alien to relocate to another part of the country. Id.
      3
    When the alleged incidents occurred, the Lopezes were engaged; and they later were married,
after coming to the United States.

                                                  3
Revolutionary Armed Forces of Colombia (“FARC”). On two occasions in

February 1998, Paula received threatening phone calls from the FARC demanding

that she and her husband stop their political activities or face “serious

consequences.” In May 1998, the Lopezes were on their way home from a

meeting when they were stopped by a guerilla group of 15 men, forced from their

car, thrown on the ground, and threatened with death if they did not stop their

political activities. In addition, Johon was beaten, though details of injuries he

sustained were not included in the record or testified about at the hearing. After

this incident, the Lopezes moved in with Paula’s parents in a town about 45

minutes away but continued to receive threatening phone calls. In July 1998, the

Lopezes left Colombia and came to the United States. Paula testified that her

parents still receive phone calls in Colombia from people asking about her and her

husband.

      In denying withholding of removal, the IJ determined that the incidents

alleged did not constitute past persecution and that, based on the Lopezes seven-

year absence from Colombia, they had not demonstrated that they faced a future

threat to their freedom or safety if returned to Colombia. The BIA acknowledged

that the mistreatment suffered by the Lopezes was politically motivated but agreed

with the IJ that the mistreatment did not rise to the level of past persecution and

                                          4
also agreed that the Lopezes had failed to demonstrate that it was more likely than

not that they would be persecuted if returned to Colombia.

       On appeal, the Lopezes argue that the BIA erred in concluding that the

incidents alleged did not constitute past persecution and submit that, because the

BIA acknowledged that the incidents were politically motivated, the case should

have been remanded to the IJ to consider the incidents cumulatively.4 After

review, we have determined that the evidence does not compel the conclusion that

the Lopezes were entitled to withholding of removal. It is true that, in the past

persecution analysis, the BIA must consider the cumulative effects of the

incidents, Ruiz v. Gonzales, 479 F.3d 762, 766 (11th Cir. 2007). We, however,

have explained that persecution is an “extreme concept, requiring more than a few

isolated incidents of verbal harassment and intimidation”; and “mere harassment

does not amount to persecution,” Sepulveda, 401 F.3d at 1231 (citation omitted).

Even when considered cumulatively, the threatening phone calls and single face-

to-face encounter with the FARC alleged by the Lopezes do not demonstrate past


   4
     The Lopezes contend that the IJ did not consider the traffic stop as politically motivated. Even
if this contention is true, the BIA assumed that all the incidents were politically motivated, and thus,
we need not address this argument. See Lopez v. U.S. Attorney Gen., No. 06-12907, man. op. at 6
(11th Cir. October 25, 2007) (explaining that because the IJ finding that petitioner challenged had
not been adopted by the BIA, it did not form part of the order under review); Al Najjar, 257 F.3d at
1284 (noting that, when the BIA issues its own decision, we review only that decision, except to the
extent it expressly adopts the IJ’s decision).

                                                   5
persecution; nothing in the record evidences that the Lopezes ever suffered serious

physical harm at the hands of the FARC. Cf. Delgado v. U.S. Attorney Gen.,

487 F.3d 855, 859, 861-62 (11th Cir. 2007) (record compelled a finding of past

persecution where petitioners were threatened at gunpoint, one was severely

beaten until he was nearly unconscious, and brakes on one petitioner’s vehicle

were cut twice, all because of political opinion).

       And the record does not compel the conclusion that the Lopezes face a

future threat to their life or freedom if returned to Colombia, especially in the light

of their nearly decade-long absence from the country.5 See Mendoza, 327 F.3d at

1287. Though Paula testified that her parents still received phone calls about her

in Colombia, nothing in the record evidences the frequency of these calls or the

substance of the threats contained therein. Therefore, we deny the Lopezes

petition for review.

       PETITION DENIED.




  5
    We need not address the Lopezes argument on appeal that relocation within Colombia is not an
option because we conclude, as did the BIA, that they failed to establish past persecution. So, the
presumption of future harm did not arise and it was unnecessary for the government to show that
relocation was an option. See Mendoza, 327 F.3d at 1287.

                                                6